Title: From Benjamin Franklin to John Pringle, 21 December 1757
From: Franklin, Benjamin
To: Pringle, Sir John


Sir
Dec. 21. 1757
The following is what I can at present recollect, relating to the Effects of Electricity in Paralytic Cases, which have fallen under my Observation.
Some Years since, when the News papers made Mention of great Cures perform’d in Italy or Germany by means of Electricity, a Number of Paralytics were brought to me from different Parts of Pensilvania and the neighbouring Provinces, to be electris’d, which I did for them, at their Request. My Method was, to place the Patient first in a Chair on an electric Stool, and draw a Number of large strong Sparks from all Parts of the affected Limb or Side. Then I fully charg’d two 6 Gallon Glass Jarrs, each of which had about 3 square feet of Surface coated and I sent the united Shock of these thro’ the affected Limb or Limbs, repeating the Stroke commonly three Times each Day. The first Thing observ’d was an immediate greater sensible Warmth in the lame Limbs that had receiv’d the Stroke than in the others; and the next Morning the Patients usually related that they had in the Night felt a pricking Sensation in the Flesh of the paralytic Limbs, and would sometimes shew a Number of small red Spots which they suppos’d were occasion’d by those Prickings: The Limbs too were found more capable of voluntary Motion, and seem’d to receive Strength; a Man, for Instance, who could not, the first Day, lift the lame Hand from off his Knee, would the next Day raise it four or five Inches, the third Day higher, and on the fifth Day was able, but with a feeble languid Motion, to take off his Hat. These Appearances gave great Spirits to the Patients, and made them hope a perfect Cure; but I do not remember that I ever saw any Amendment after the fifth Day: Which the Patients perceiving, and finding the Shocks pretty severe, they became discourag’d, went home and in a short time relapsed; so that I never knew any Advantage from Electricity in Palsies that was permanent. And how far the apparent temporary Advantage might arise from the Exercise in the Patients Journey and coming daily to my House, or from the Spirits given by the Hope of Success, enabling them to exert more Strength in moving their Limbs, I will not pretend to say.
Perhaps some permanent Advantage might have been obtained, if the Electric Shocks had been accompanied with proper Medicine and Regimen, under the Direction of a skilful Physician. It may be, too, that a few great Strokes, as given in my Method, may not be so proper as many small ones; since by the Account from Scotland of the Case in which 200 Shocks from a Phial were given daily, seems that a perfect Cure has been made. As to any uncommon Strength supposed to be in the Machine used in that Case, [I] imagine it could have no Share in the Effect produced; since the Strength of the Shock from charg’d Glass, is in proportion to the Quantity of Surface of the Glass coated; [so] that my Shocks from those large Jarrs must have been much greater than any that could be received from a Phial held in the hand.
I am, with great Respect, Sir, Your most obedient Servant
B Franklin
Dr. Pringle
Read at R.S. LIX. January 12. 1758.
An Acct. of the Effects of Electricity in paralytic Cases. In a letter to John Pringle M.D. F.R.S. from Benjamin Franklin Esqr. F.R.S.
